Citation Nr: 0529670	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-03 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals, gunshot 
wound, right shoulder and right chest, with damage to Muscle 
Group IV, currently evaluated as 10 percent disabling.   

2.  Entitlement to an initial disability rating in excess of 
10 percent for impingement syndrome, right shoulder, 
associated with residuals, gunshot wound of right shoulder 
and right chest with damage to Muscle Group IV.

3.  Entitlement to an initial disability rating in excess of 
20 percent for residuals, gunshot wound of right shoulder and 
right chest with damage to Muscle Group III.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

M. E. Larkin


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating action that denied the 
veteran's claim for an increased rating for residuals, 
gunshot wound, right shoulder and right chest.  By that same 
rating decision, the RO granted service connection and 
assigned separate 10 percent ratings for scar and impingement 
syndrome associated with residuals, gunshot wound of right 
shoulder and right chest, each effective from May 7. 2003.   
A January 2004 statement of the case referred to the 
evaluations of the residuals, gunshot wound, impingement 
syndrome and right shoulder scar.  On a VA Form 9 received in 
January 2004, the veteran limited his appeal to the 
evaluations of the residuals gunshot wound and impingement 
syndrome.   

In an October 2004 rating action, the RO granted service 
connection and assigned a separate 20 percent rating for 
residuals, gunshot wound of right shoulder and right chest 
with damage to Muscle Group III, effective from May 7, 2003.  
The RO recharacterized the veteran's other service-connected 
disability as residuals, gunshot wound, right shoulder and 
right chest with damage to Muscle Group IV.  In the October 
2004 letter notifying the veteran of that decision, the RO 
noted that the decision was partial grant of benefits sought 
and the issues noted on the title page of this decision 
remain in appellate status.  

As the appeal regarding the evaluations of the impingement 
syndrome, right shoulder, and the gunshot wound residuals for 
residuals, gunshot wound of right shoulder and right chest 
with damage to Muscle Group III involve  original claims, the 
Board has framed the issues as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In July 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  In a June 2005 
statement, the veteran acknowledged notice from the RO that 
his accredited representative would be unable to represent 
him at the hearing and indicated that he would represent 
himself at the hearing.  At the hearing, the veteran 
submitted addition evidence directly to the Board, 
accompanied by a waiver of RO review.  

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005), the undersigned Veterans Law Judge has 
granted a motion for advancement on the docket in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the July 2005 hearing, the veteran testified that he had 
recently received treatment for his right shoulder condition 
from two private physicians, Dr. Hill and Dr. Starkson.  The 
record was held open for a period of time to allow him to 
obtain those records and submit them; however no such records 
were submitted.  The recently submitted evidence consisted of 
a report prepared for Dr. Stockinger, who may have referred 
the veteran to the other physicians identified.  VA is 
required to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A (b).  On remand, the RO should attempt to 
obtain any available records of the private physicians 
identified by the veteran.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  See Fenderson, supra.  On remand, 
the RO should consider staged ratings for the impingement 
syndrome, right shoulder, and the gunshot wound residuals for 
residuals, gunshot wound of right shoulder and right chest 
with damage to Muscle Group III.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to provide, or authorize VA to 
obtain, treatment records from a Drs. 
Hill, Starkson and Stockinger.  The RO 
should also ask whether the veteran has 
received any additional treatment, and if 
so, to provide or authorize VA to obtain 
those records. 

2.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any additional 
VA examinations, to determine the current 
nature and severity of the right shoulder 
impingement syndrome and gunshot wound 
residuals affecting Muscle Groups III and 
IV.   

3.  After completing the above, review 
the entire claims folder and readjudicate 
the claim.  The RO must specifically 
document its consideration of whether 
"staged ratings" pursuant to Fenderson, 
are warranted.  If any determination 
remains unfavorable to the veteran, he 
and his representative should be provided 
a  Supplemental Statement of the Case and 
an opportunity to respond to it.  
Thereafter, if in order, return the claim 
to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

